           Case 1:21-cv-00040-RP Document 1 Filed 01/13/21 Page 1 of 6




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                              AUSTIN DIVISION

MICHAEL FRIEDMAN,

      Plaintiff,
v.                                            C.A. No.:     1:21-cv-40

PAYPAL, INC.,

     Defendant.
__________________________________/

               COMPLAINT AND DEMAND FOR JURY TRIAL

      Plaintiff, MICHAEL FRIEDMAN (hereinafter sometimes referred to as

“Plaintiff”), by and through his undersigned counsel, hereby sues Defendant,

PAYPAL, INC. (hereinafter sometimes referred to as “Defendant”), and in support

thereof states as follows:

                                 INTRODUCTION

      1.     This is an action by Plaintiff against his employer for unpaid wages

pursuant to the Fair Labor Standards Act, as amended, 29 U.S.C. § 201, et seq.

Plaintiff seeks damages for unpaid overtime, liquidated damages, and a reasonable

attorney’s fee and costs.

                                  JURISDICTION

      2.     This claim is properly before this Court pursuant to 28 U.S.C. § 1331,

since this claim arises under federal law, and by the private right of action conferred
             Case 1:21-cv-00040-RP Document 1 Filed 01/13/21 Page 2 of 6




in 29 U.S.C. § 216(b).

                                                   VENUE

        3.       Venue is proper in this district under 28 U.S.C. § 1391(b)(1) because

Defendant, PAYPAL, INC., has offices Travis County, Texas.

                                              THE PARTIES

        4.       Plaintiff is an individual residing in Travis County, Texas.

        5.       Plaintiff, MICHAEL FRIEDMAN, was employed by Defendant from

September of 2016 1 to November 2020, as an Inside Salesperson.                                       Some of

Plaintiff’s principle duties were to handling all inbounds sales calls, closing sales

deals and transferring large deals to a sales manager. All of Plaintiff’s work dealt

with selling business-to-business payment processing services.

        6.       Defendant, PAYPAL, INC., is a corporation existing under the laws of

the State of Delaware and maintains offices in Austin, Texas.

        7.       Defendant, PAYPAL, INC., is a company that operates a worldwide

online payments system that supports online money transfers and serves as an

electronic alternative to traditional paper methods like checks and money orders, and

is an employer as defined by 29 U.S.C. § 203(d).




1
  Plaintiff was originally hired by Hyperwallet, which was acquired by PayPal Holdings, Inc., the Defendant’s
parent company, on June 19, 2018.
            Case 1:21-cv-00040-RP Document 1 Filed 01/13/21 Page 3 of 6




      8.      Defendant, PAYPAL, INC., has employees subject to the provisions of

29 U.S.C. § 206 in the facility where Plaintiff was employed.

      9.      At all times material to this complaint, Defendant, PAYPAL, INC.,

employed two or more employees and had an annual dollar volume of sales or

business done of at least $500,000.00.

      10.     At all times material to this complaint, Defendant, PAYPAL, INC., was

an enterprise engaged in interstate commerce, operating a business engaged in

commerce or in the production of goods for commerce as defined by § 3(r) and 3(s)

of the Act, 29 U.S.C. §§ 203(r)-(s).

      11.     At all times material to this Complaint, Defendant was the employer of

the Plaintiff, and others similarly situated, and, as a matter of economic reality,

Plaintiff was dependent upon Defendant for their employment.

      12.     Plaintiff and others similarly situated were individually engaged in

commerce and produced goods for commerce and their work was directly and vitally

related to the functioning of Defendant’s business activities. Specifically, Plaintiff,

and others similarly situated, performed work relating to the handling and movement

of goods and products for interstate commerce, and regularly utilized the channels

of interstate commerce in performing the regular and recurring duties.

              VIOLATION OF THE OVERTIME PROVISIONS OF
                   THE FAIR LABOR STANDARDS ACT

      13.     Plaintiff, 1) sold Defendant’s products and services via telephone and
            Case 1:21-cv-00040-RP Document 1 Filed 01/13/21 Page 4 of 6




computer; 2) did not hold a position considered as exempt under the FLSA; and, 3)

was paid an hourly rate plus commissions.

      14.     Throughout the employment of Plaintiff, Defendant repeatedly and

willfully violated Sections 7 and 15 of the Fair Labor Standards Act by failing to

compensate Plaintiff at a rate not less than one and one-half times his regular rate of

pay for each hour worked in excess of 40 in a workweek.

      15.     Specifically, Plaintiff was only paid overtime based upon his hourly

rates only. Defendant did not include the commissions earned by the Plaintiff when

determining the regular rate of pay upon which the overtime rate is based.

Defendant’s failure to include commissions in the regular rate resulted in an

underpayment of overtime compensation.

      16.     Defendant’s policy of not properly paying overtime was willful and

Defendant either knew about or showed reckless disregard for the matter of whether

its conduct was prohibited by the FLSA and failed to act diligently with regard to its

obligations as employers under the FLSA.

      17.     Defendant failed to act reasonably to comply with the FLSA; thus,

Plaintiff is are entitled to an award of liquidated damages in an equal amount as the

amount of unpaid overtime pay pursuant to 29 U.S.C. § 216(b).

      18.     The acts described in the above paragraphs violate the Fair Labor

Standards Act, which prohibits the denial of overtime compensation for hours
             Case 1:21-cv-00040-RP Document 1 Filed 01/13/21 Page 5 of 6




worked in excess of 40 per workweek.

       19.     As a result of Defendant’s unlawful conduct, Plaintiff is entitled to

actual and compensatory damages, including the amount of overtime which was not

paid that should have been paid.

       20.     Plaintiff is entitled to an award of reasonable and necessary attorneys’

fees, costs, expert fees, mediator fees and out-of-pocket expenses incurred by

bringing this action pursuant to 29 U.S.C. § 216(b) and Rule 54(d) of the Federal

Rules of Civil Procedure.

       WHEREFORE, Plaintiff, MICHAEL FRIEDMAN, demands Judgment

against Defendant for the following:

       a.      Awarding Plaintiff his compensatory damages, service awards,
               attorneys’ fees and litigation expenses as provided by law;

       b.      Awarding Plaintiff pre-judgment interest as provided by law, should
               liquidated damages not be awarded;

       c.      Awarding Plaintiff liquidated damages and/or statutory penalties as
               provided by law;

       d.      Awarding Plaintiff such other and further relief as the Court deems just
               and proper.

                              JURY TRIAL DEMAND

       Plaintiff, MICHAEL FRIEDMAN, demands a jury trial on all issues so

triable.

       Respectfully submitted this January 13, 2021.
Case 1:21-cv-00040-RP Document 1 Filed 01/13/21 Page 6 of 6




                    ROSS • SCALISE LAW GROUP
                    1104 San Antonio Street
                    Austin, Texas 78701
                    (512) 474-7677 Telephone
                    (512) 474-5306 Facsimile
                    Charles@rosslawpc.com




                    _________________________________
                    CHARLES L. SCALISE
                    Texas Bar No. 24064621
                    DANIEL B. ROSS
                    Texas Bar No. 789810
                    ATTORNEYS FOR PLAINTIFF
